EXHIBIT H
   report expected in mid Dec. Hopefully concluding that formula change must be priority.
   11/10/15, 7:41 AN      —   Mort Becker: Wow! Watch this!


   http: //hudsonvalley. news 12. corn/news/new—superintendent—meets—with—school—board—
   1. 11077266#autoplaytrue
   11/10/15, 7:58 AN      —   ã€a+1                     €-i:      Don’t have lohud account which its asking
   for the video.    Can you post the video?
   11/10/15,    8:01 AN   —   Joel Petlin: I agree with you Harry but as you know, ANY budget
   deficit will count against you in the Comptrollers scoring as well as in the press. We
   all believe in quality schools but how do we pay for them? Walcott is the only one that
   can undue the damage of the Greenberg Powerpoint. That should be added to the mission
   of this group.
   11/10/15,    8:03 AN   —   Shaya Glick: <Media omitted>
   11/10/15,    8:04 AN   —   á€a+1                     €-:      Why don’t we just work towards better use
   of funds and higher scores?
   11/10/15,    8:08 AN   —   Harry Grossman:    Joel    —      completely agree. When comptroller’s report
   card comes out we will be most improved district in state. Fund balance is large
   component and we went from $8m deficit to $2m surplus.
   11/10/15,    8:09 AN   —   Harry Grossman:    Jonathan        —   we need more funds. Much more. Mandated
   services for private schools will continue to drain funds from public schools.
   11/10/15,    8:10 AN   —   Harry Grossman:    Private school kids increasing by 2000 per year.
   11/10/15,    8:15 AN   —   Pinny Goldblatt: Can we get a state senator or local politician to
   represent us in Albany for increased funding?
   11/10/15,    8:16 AN   —   aea÷1                     €-:      There was a meeting w/ David Carlucci @
   Shalom Gelbtuch’s house a couple years back; he promised,                    swore up n down he’d help. He
   sold us out and like every politician, just yes’d us and moved to the other side of the
   aisle to yes them too
   11/10/15,    8:17 AN   —   ã€a+l                     ã€-1:    Baruch,   I remember that meeting as well.
   Don’t know that he’ll really be that helpful other than gives us lip service
   11/10/15, 8:18 AN   aea+l
                          —
                                           €-,: Again, how many of us voted or gave to his
   campaign??? Of course we didn’t get what we wanted.
   11/10/15, 8:19 AN   a€a+l
                          —
                                           i€-,: you can’t expect anything from them if you
  don’t support and vote.
   11/10/15,    8:20 AN   —   Pinny Goldblatt: Agreed. But we did support someone. Who was our
   candidate?
  11/10/15,     8:20 AN   —   Shaya Glick: All starts with what Walcott will conclude in his
  report.
  11/10/15,     8:20 AN   —   Pinny Goldblatt:   It shouldn’t be lost in all this that Mike
  Parietti was the guy who ran for town supervisor. Can you imagine what his agenda would
  have been?
  11/10/15,     8:21 AN   —   Yehuda Weissmandl: He might be a good angle,he was sold out by his
  people that turned on him because he tried to make a compromise last year with the
  monitor bill. He is a pariah in their movement. Perhaps a meeting with                      him showing
  some love and support, we can get him to lead the way.
  11/10/15,     8:22 AN   —   Yehuda Weissmandl: That video of perrietti should be circulated
  11/10/15,     8:26 AN   —   Rivkie Feiner: I thanked David C exactly what YW is saying. He was
  embarrassingly hood by crowd when he was introduced at rcc when Dennis Walcott was
  introduced because HE didn’t push for monitor with veto power.




CONFIDENTIAL                                                                                 ERCSD_BoE_00000095
   4/29/18,    8:12 PM    —       Harry Grossman: When there was heavy Latino turnout, much of it was
   little kids.
   4/29/16,    8:21 PM    —       Aron Saperstein: Why donã€TMt        we tell them the kids are here to keep
   the adults in line??
   4/29/18,    8:38 PM    —       Mort Becker: <Media omitted>
   4/29/18,    10:30 PM       —    Rivkie Feiner: <Media omitted>
   4/29/18,    10:41 PM       —    Sara Fuerst:    Stepping nachas ÔY
   4/29/16,   10:43 PM        —    Eileen Grossman: its what we teach
   4/29/18,   10:43 PM        —    Eileen Grossman:       kudos Rivkie and continued nachas
   4/29/18,   10:47 PM        —    Rivkie Feiner: mein.        It was great. Bh :)
   4/29/18,   10:48 PM        -    Rivkie Feiner: EVERYONE seems to be reading our Lohud series!            I had
   so many people come over to me and say oh you donã€Tt                     know me but Iâ€ve    been reading
  the articles..    itâ€s            amazing kh someone said to me itãEs about time Lohud realized
  thereaE’Ms something good in the Jewish community etc Y
   4/29/18,   11:41 PM        —    Joel Petlin:
  https: //www.vosizneias . com/post/read/296462//2018/04/30/brooklyn—ny—hikind—employee—
   fired—after-preying—on—students—at—prominent—girls—school—in—bp-administration—turned—
  blind-eye/all comments
  4/29/18,    11:57 PM        —    Rivkie Feiner:    So   itã€11s   real??
  4/29/18,    11:59 PM        -    Pivkie Feiner: Very sad
  4/30/18,    12:07 IM        —    Joel Freilich: NYPO SVU is now investigating. What a mess
  4/30/18,    12:13 PM        —    Chaim Saperstein: Pmazing how many future victims were saved ONLY
  because a message was spread on whatsap,                   the only medium that gives parents a voice
  against the establishment.
  And imagine how many children could have been saved earlier,                       if not for misguided
   (even if well meaning)             cries of SHHHHHH!! !      LASHON HARAH! !!! Which are,   sadly,   a
  predators best friend.
  4/30/18,    12:15 PM     —      Rivkie Feiner:     Such a chillul hashem :
  4/30/18,    12:18 PM        -   MendySabo:      <Media omitted>
  4/30/18,    12:18 PM        —   Mendy Sabo:                       this was one of those WhatsApp recordings
  4/30/18,    12:28 PM     —      Chaim Saperstein: As I said in my message on Friday,            there were
  many, many indicators that the message was not false.                      Some of you may know that I was
  involved behind the scenes with resolving certain situations and was given a sad, but
  necessary education in detecting and recognizing the indicators. Although I admit that
  I forwarded this message in haste, it was not                      done as a knee—jerk reaction forwarding,
  it was only after it passed the sniff test that I did.
  4/30/18,    12:34 PM    —       Shaya Glick: We here on this group are consistently aware of the
  fake news that is written all over the media about us.


  Yet when it comes to a story that somehow fits the agenda. We are suddenly all for it.
  And it must be true!??? Is it?


   I know this story pretty well I spoke to the people involved.                       Its a non—story.


  And some people will always take a ride on other peoples blood.


  It’s the lifeline of a school for crying out loud.




CONFIDENTIAL                                                                                     ERCSD_BoE_00001 726
    Shame on certain politicians for getting on social media without knowing any of the
    facts.


   I was xSxx’xce on myself not to trade in other peoples *shame* stories.
   4/30/18,     12:36 AM      —    Chaim Saperstein: So all those mothers who found out their children
   were groped, they are all lying,             right?
   4/30/18,     12:37 AM      —    Shaya Glick: You know for a fact that these VN are from parents?
   4/30/18,     12:37 AM      —    Shaya Glick: Do you?
   4/30/18,     12:37 AM      —    Shaya Glick: https://www.gofundme.com/justice—for—spikey
   4/30/18,     12:40 AM      —    Chaim Saperstein: So Hikind is lying also, right? EVERYONE is
   lying. The girls, their mothers, Hikind. Only Rabbi Klein is telling the truth.
   Got it.
   4/30/18,     5:06 AM   —       Harry Grossman: The process is to have the police investigate, not
   to make yourself judge,             jury and executioner when you have zero facts.
   4/30/18, 5:07 AM       —       Harry Grossman: Trying somebody through internet posts is a very bad
   process.
   4/30/18, 5:07 AM       —   Aron Saperstein: Oh boy,
   I see every one is up early today...
   4/30/18,     5:09 AM   —    Harry Grossman: How many people have tried board members through
   internet posts of various criminal activity.             It still happens.
   4/30/18,     5:11 AM   —   Harry Grossman: You even have Albany reports saying it’s true.       Is
   it?
   4/30/18,     5:14 AM   —   Harry Grossman: He is an at—will employee.        Can be fired without a
   reason.
   4/30/18, 5:25 AM   Harry Grossman: How does firing him solve anything or protect
                          —




   anybody if he is a predator? No mesirah with a non-Jew. Don’t understand why nobody
   complained to police about him. Really,  nothing to do with school.
   4/30/18,    5:40 AM    —   Harry Grossman: Isn’t this exactly what Mandel, Hatton and Luciano
   do? Lob accusations and allegations on the internet and get people throughout the US to
   pile on?
   4/30/18,   5:41 AM     —   Harry Grossman: There is a process and prosecution through internet
   is not it.
   4/30/18,   6:44 AM     —   Chaim Saperstein: Ahh, yes. there are no blind as those who refuse
   to see.


   If not for spreading on whatsapp, his access to the girls would continue unfettered.


   The spreading on whatsapp put the stop to this evil.


   If you had it your way, he would still be molesting them.


   But hey, at least nobody would be discussing this on whatsapp, so it’s a win, right?
   4/30/18, 6:52 AM    Eileen Grossman: rabbi klein should be brought up on being an
                          —




   accomplice.  what a
                 .



   4/30/18,   6:53 AM     Shaya Glick: All the parents on *this group* that send the kids to
                          —




             x©xx”   we’re notified by you posting it right here 2 hours before the zman on
   friday.
   4/30/18,   6:55 AM     —   Shaya Glick: We have an election coming up that will continue to




CONFI DENTIAL                                                                           ERCSD_BoE_00001 727
   bring us bussing and services that we need.              Hopefully we’ll tend to that as well
   4/30/18, 6:55 AM   Harry Grossman: Chaim, we will agree to disagree. Ml you had to do
                          —




   was contact CPS and/or police with girls being accused and let the investigation take
   place. WhatsApp was completely unnecessary.
   4/30/18,     6:56 AM   —   Harry Grossman: Not sure I should go home.
   4/30/18, 7:00 AM   Dov Rakover: Guys good morning, let’s stick to our board and budget
                          —




   issues and maybe our Monsey and Rockland issues. We can’t tackle Brooklyn and Klal
   Yisrael issues on our small group chat
   4/30/18,     7:03 AM   —   Chaim Saperstein: We we do.
   Of course,      the fact that the parents were intimidated from speaking out until they
   were united and empowered through social media to put a stop to the terror sort of
   points to one side over the other.
   Shaya, your point about *this* group is moot. The point of spreading the post was not
   to warn* people, it is to expose certain corruption in certain institutions where the
   safety and wellbeing of children are sacrificed at the altar of saving the reputation
   and shenanigans among the institutions. As Rabbi Horowitz tells me all the time,
   ‘sunlight is the best disinfectant’ It is only widespread condemnation that spurs
   action. It is only the knowledge that we won’t follow like a bunch of sheep and bow to
   the whim of every administrator, by putting them on notice that we *will* expose them
   for not protecting the children, that we will be able to save our children.
   4/30/18, 7:06 AM       —   Shaya Glick: Agree
   4/30/18,     8:00 AM   —   Chaim Saperstein: Don’t think for one second that it is not related.


   We are working on getting more tax dollars to pay for more busing for Yeshivas.
   You better be prepared for a PS parent to get up and ask why tax dollars should go to
   institutions that insist on being unaccountable to anybody,  to the point that they are
   able and willing to cover up years of molestation by staffers simply to enforce their
   own sovereignty over their parent body.
   It’s a question that very well may be asked, don’t be surprised if it’s Miriam Moster
   who asks it.
   And we better have a darn good answer.
   ‘SHHHHHHHH! !! IT’S LASHON HAPAB! ! !‘ might cut it for some of you in this chat, it is
   not going to work from the dais with a hundred angry East Ramapo looking for reasons to
   deny us the busing.
   So we can start working on a palatable response, as I am already working on,                  or we
   could continue to behave in the manner that allowed this problem to happen.
   4/30/18,   8:34 AM     —   You left
   5/30/18, 7:44 AN       —
                                                    ã€1   added you
   5/30/18,   7:49 AN     —   Eileen Grossman: The Journal News       —   Lohud: Homework? Rockland kids’
  petition may abolish it


   https: //www. lohud. com/story/news/education/2018/05/30/homework—petition/6318 98002/
   5/30/18,   8:15 AN     —   Rivkie Feiner:
   https: //www.lohud. com/story/opinion/readers/20l8/05/30/east—ramapo—budget—revote—must—
  pass—june—19—school—advocate—says/651854002/
   5/30/18,   8:20 AM     —   Sara Fuerst: This also sounds like a ã€mgreat         education ideaä€
   5/30/18,   8:21 AN     —   Sara Fuerst: Donã€t   understand Yiddish but can read the Tzionim and
   treif




CONFI DENTJAL                                                                             ERCSD_BoE_00001 728
